Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a mobile traffic control apparatus. Each independent has uniquely distinct feature “a remote control operated to transmit a forward direction drive command to the locomotion system of the mobile traffic control indicator, different control indications including a stop indication and a slow/caution indication, both of which are displayed on a same side of the traffic control indicator, wherein said traffic control indicator is rotatable about an upright axis between a first indicator position facing forwardly from the mobile platform in the forward direction, rotation of the traffic control indicator, the apparatus is configurable between a first mode of operation in which the stop indication and the slow/caution indication both face the forward direction so as to be useful during forward driving of the apparatus at a first work zone boundary area where an on-coming traffic flow direction is of opposing relation to the travel direction of the traveling work zone, and a second mode of operation is which the stop indication and the slow/caution indication both face the rearward direction so as to be useful during forward driving of the apparatus at a second work zone boundary area where the on-coming traffic flow direction is of matching relation to the travel  direction of the traveling work zone” in combination with the manner claimed.  The closed prior art(s) Phillips [US 8,164,483] discloses a movable traffic control indicator includes different traffic control indicators.  Signer et al. [US 5,422,638] discloses a traffic control indicator which rotatable about an upright axis between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/Examiner, Art Unit 2685                                                   

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685